Paul D. Wasson, plaintiff in error, defendant in the trial court, was convicted of the illegal transportation of whisky, with his punishment assessed at a fine of $ 400 and confinement in the county jail for a period of 5 months.
The defendant drove in the nighttime to a place where some officers were with a search warrant in process of execution. The officers told the defendant to stop, but, contrary to their order, he drove rapidly away, throwing several containers of liquor from the car as he drove through a nearby field.
The defendant offered no evidence in the trial court, and has filed no brief to support his appeal. An examination of the whole record leads us to the conclusion that the evidence used against the defendant was not procured by an unreasonable search and seizure, and is amply sufficient to support the verdict, and that in other respects the legal rights of the defendant were protected in the trial court.
So far as we are able to interpret this record, it seems that this was a sort of joint enterprise among friends, involving the transportation of whisky to be divided for their separate use; that none of them was *Page 71 
engaged in the transportation of whisky for profit. Under such circumstances it would seem that the penalty assessed was unusually severe, and the judgment is therefore modified to a fine of $200 and confinement in jail for a period of 60 days.
The judgment as so modified is affirmed.
DOYLE, and EDWARDS, JJ., concur.